Citation Nr: 1023310	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for teeth numbers 7, 8, 9, 
and 10.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran was on active duty from February 1957 to December 
1959; he was a member of the Navy Reserve and attending 
Officer Candidate School from October 1956 through February 
1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the Providence, 
Rhode Island, Department of Veterans Affairs (VA) Regional 
Office (RO).

In May 2009, the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge (VLJ).  A transcript of this 
hearing is associated with the claims file.  The VLJ who held 
the hearing is no longer employed at the Board.  The Veteran 
was asked if he wanted to appear for another hearing before a 
different VLJ, and in June 2010 he indicated that he did not 
wish to appear at another hearing.  

In September 2009, the Board remanded the issue of 
entitlement to service connection for residuals of dental 
trauma involving teeth numbers 7, 8, 9, and 10 for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was missing teeth 7, 8, 9, and 10, and had a 
denture in this area prior to his entrance into active 
service in February 1957.  

2.  The medical evidence of record fails to reflect the 
Veteran has a loss of those teeth as a result of loss of 
substance of body of the maxilla or mandible. 

3.  The Veteran was never a prisoner of war (POW), has not 
filed a previous claim for dental treatment, does not have a 
service-connected condition aggravated by a dental condition, 
is not rated totally disabled, and is not participating in a 
rehabilitation program under 38 U.S.C. chapter 31 or 
receiving care and services under chapter 17 of 38 U.S.C.


CONCLUSION OF LAW

The criteria for establishing service connection for teeth 
numbers 7, 8, 9, and 10 have not been met.  38 U.S.C.A. 
§§ 1131, 1712, 5107 (West 2002& Supp. 2009); 38 C.F.R. §§ 
3.303, 3.381, 4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in June 2007 and October 2009 letters the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  These letters also advised the 
Veteran of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The claims were last readjudicated in March 
2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records (including dental 
records) and service personnel records, private treatment 
records, and hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may 
additionally be granted for disability resulting from disease 
or injury incurred in or aggravated while performing active 
duty for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106 (West 2002).

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  For purposes of aggravation 
of a preexisting injury, such aggravation will be said to 
have occurred where there is an increase of disability during 
active military, naval or air service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible due to trauma or disease such as osteomyelitis, but 
not periodontal disease.  Otherwise, a veteran may be 
entitled to service connection for dental conditions 
including treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease, for 
the sole purposes of receiving VA outpatient dental services 
and treatment, if certain criteria are met. 38 U.S.C. § 1712; 
38 C.F.R. §§ 3.381, 17.161.

Legal authority describes various categories of eligibility 
for VA outpatient dental treatment, to include Veterans 
having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for Veterans having 
a noncompensable service-connected dental condition (Class II 
eligibility); those having a noncompensable service-connected 
dental condition adjudicated as resulting from a combat wound 
or other service trauma (Class II(a) eligibility); those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility); those who made prior applications for, and 
received, dental treatment from VA for noncompensable dental 
conditions but were denied replacement of missing teeth that 
were lost during any period of service prior to his or her 
last period of service (Class IIR (Retroactive) eligibility); 
those having a dental condition professionally determined to 
be aggravating disability from an associated service-
connected condition or disability (Class III eligibility); 
those whose service-connected disabilities are rated at 100 
percent by schedular evaluation or who are entitled to the 
100 percent rating by reason of individual unemployability 
(Class IV eligibility); those who participate in a 
rehabilitation program under 38 U.S.C. chapter 31 (Class V 
eligibility) and those who are scheduled for admission or who 
are otherwise receiving care and services under chapter 17 of 
38 U.S.C., where dental care is medically necessary (Class VI 
eligibility).  38 U.S.C.A. § 1712 (West 2002 & Supp. 2009); 
38 C.F.R. § 17.161 (2009).

Medical examination and dental records from July 1952, when 
the Veteran joined the Navy Reserve, reflect that the Veteran 
had teeth 7, 8, 9, and 10 at that time.  During examinations 
performed in July and September 1956, in preparation for the 
Veteran's entrance into active duty and Officer's Candidate 
School, it was noted that the Veteran had a fixed bridge 
covering the area of teeth 7, 8, 9, and 10.  A November 1956 
examination noted that time teeth 7, 8, 9, and 10 were 
missing.  A medical examination report from January 1957 
indicates that teeth 7, 8, 9, and 10 were replaced by 
dentures.  In February 1957, the Veteran had a partial 
denture made and inserted for teeth 7, 8, 9, and 10.  In May 
1958, he was seen in Norfolk, Virginia from the USS Boston to 
have his ill-fitting denture fixed.  Later that month, the 
Veteran's partial denture was repaired.  Examination reports 
from September 1958 and December 1959 (the month the Veteran 
separated from active duty) continue to show that teeth 7, 8, 
9, and 10 were replaced by dentures.  

During his hearing, the Veteran testified that while he was 
on the USS Boston, there was a battle station exercise and 
someone ran into him.  He stated that he broke 4 front teeth 
as a result.  He stated that he received medical care when he 
returned back to port.  He stated that he received the care 
either in Norfolk or Boston.  He testified that the accident 
definitely occurred after he was on active duty and on the 
ship, not while he was in the reserves.  

Similar information detailing his trauma was provided by the 
Veteran in written statements.  He also stated that he 
entered the Navy with all of his teeth and was discharged 
with a denture, therefore service connection should be 
established.

Subsequently, in a statement received in March 2010, the 
Veteran reported that after checking with his family, he 
realized that he injured two of his front teeth prior to 
service and was fitted with a fixed bridge to provide added 
strength to two capped front teeth.  Then, while serving as 
an officer in the Navy, he broke his dental structure and its 
size was increased.

In this case, the Veteran reports that no trauma to the teeth 
occurred during his reserve service.  He has solely reported 
that the trauma to his mouth occurred while service aboard 
the USS Boston.  His service personnel records reflect that 
he served on the USS Boston from 1957 to 1959.  It was 
clearly noted at entrance into active duty in February 1957 
that the Veteran was missing teeth 7, 8, 9, and 10.  These 
teeth had been replaced by a denture by that time.  Medical 
and dental treatment records do not indicate any trauma to 
the mouth during reserve or active service.  However, they do 
reflect that he received treatment to fix this denture in 
Norfolk, Virginia, in May 1958.  

In essence, the Veteran contends that he suffered a trauma 
while on the USS Boston that resulted in the loss of teeth 
and an expanded bridge.  However, by the time he was on the 
USS Boston, teeth numbers 7 through 10 were already missing 
and had been replaced with a denture.  Upon consideration of 
his contentions and the service treatment records, it appears 
that any trauma experienced to his mouth while he served on 
the USS Boston merely damaged the denture that was already 
present.  The Veteran did, in fact, receive treatment to fix 
his denture in Norfolk, as he indicated in his statements.  
However, no abutting teeth were noted as missing on reports 
from September 1958 and December 1959.  The Veteran does not 
contend he suffered any dental trauma during reserve service, 
nor does the record suggest such.  

In this case, there is no evidence that the Veteran lost 
teeth numbers 7, 8, 9, and 10 due to loss of bone or 
substance of the maxilla or mandible as a result of trauma 
during active service.  Thus, service connection for 
compensation purposes is not warranted.  See 38 C.F.R. 
§ 4.150; see also Woodson, 8 Vet. App. at 354.  

Further, the Veteran was missing teeth numbers 7, 8, 9, and 
10 upon entry into active service.  According to 38 C.F.R. 
§ 3.381(d)(6) (2009), teeth noted as missing at entry will 
not be service connected, regardless of treatment during 
service.  As noted above, the Veteran does not have a 
service-connected noncompensable dental condition with 
regards to teeth numbers 7, 8, 9, and 10.  As service-
connected noncompensable dental condition or disability is an 
eligibility requirement for Class II and Class II(a), 
treatment is not warranted under those sections.  The Veteran 
was also never a POW, has not filed a previous claim for 
dental treatment, does not have a service-connected condition 
aggravated by a dental condition, is not rated totally 
disabled, and is not participating in a rehabilitation 
program under 38 U.S.C. chapter 31 or receiving care and 
services under chapter 17 of 38 U.S.C.  

For the reasons described above, the Veteran does not meet 
the requirements for eligibility for dental treatment under 
any of the classes described in 38 C.F.R. § 17.161 and is 
therefore not entitled to dental treatment for teeth numbers 
7, 8, 9, and 10.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for teeth numbers 7, 8, 9, 
and 10 is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


